PER CURIAM.
A.F., the mother, appeals a revised order adjudicating her daughter/the minor child, D.L., dependent. While the evidence in the record completely supports the finding of dependency, we conclude that the trial court’s order did not set forth with specificity the facts upon which the court’s finding of dependency was based, as required by Florida Rule of Juvenile Procedure 8.332(a) and section 39.507(6), Florida Statutes (2011). See E.B. v. Dep’t of Children & Families, 54 So.3d 1090 (Fla. 4th DCA 2011); M.S. v. Dep’t of Children & Families, 827 So.2d 1089,1090 (Fla. 1st DCA 2002); T.M. v. Dep’t of Children & Families, 813 So.2d 200, 201 (Fla. 5th DCA 2002); J.G. v. Dep’t of Children & Families, 801 So.2d 309 (Fla. 5th DCA 2001); J.C.G. v. Dep’t of Children & Families, 780 So.2d 965 (Fla. 5th DCA 2001).
Accordingly, we reverse the trial court’s Revised Adjudication Order as to the minor child with respect to A.F. and remand the case for the trial court to enter an order of adjudication that includes findings of fact based on the evidence presented at the adjudicatory hearing and is in compliance with rule 8.332(a), section 39.507(6).
Reversed and remanded with instructions.
SALTER and FERNANDEZ, JJ., concur.